974 So. 2d 494 (2008)
Charles STEPHENSON, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-2196.
District Court of Appeal of Florida, Third District.
January 30, 2008.
Charles Stephenson, in proper person.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for respondent.
Before GREEN, SUAREZ, and WELLS, JJ,
PER CURIAM.
We treat this petition for writ of habeas corpus as a motion for belated appeal. Following our review of the issues raised, we affirm on the merits.
Affirmed.